      Case 19-81898                Doc 11           Filed 08/14/19 Entered 08/14/19 23:26:40                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Arturo Nunez                                                      Social Security number or ITIN        xxx−xx−3499
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 8/9/19
Case number:          19−81898


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Arturo Nunez

2.      All other names used in the
        last 8 years

3.     Address                               5353 Danbury Cir
                                             Lake in the Hills, IL 60156

4.     Debtor's attorney                     James A Young                                          Contact phone 8477931031
                                             85 Market Street                                       Email: jyoung@jamesyounglaw.com
       Name and address                      Elgin, IL 60123

5.     Bankruptcy trustee                    James E Stevens                                        Contact phone 815−962−6611
                                             Barrick, Switzer, Long, Balsley & Van Ev               Email: jimstevens@bslbv.com
       Name and address                      6833 Stalter Drive
                                             Rockford, IL 61108
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-81898                  Doc 11        Filed 08/14/19 Entered 08/14/19 23:26:40                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Arturo Nunez                                                                                                        Case number 19−81898


6. Bankruptcy clerk's office                    Western Division                                             Hours open:
                                                327 South Church Street                                      8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this Rockford, IL 61101                                           Saturdays, Sundays and legal
    address. You may inspect all records filed                                                               holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 8/12/19

7. Meeting of creditors                          October 1, 2019 at 10:00 AM                                 Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              308 West State Street, Room 40,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Rockford, IL 61101
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 12/2/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
          Case 19-81898            Doc 11       Filed 08/14/19 Entered 08/14/19 23:26:40                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-81898-TML
Arturo Nunez                                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-3                  User: kcollopyn                    Page 1 of 2                          Date Rcvd: Aug 12, 2019
                                      Form ID: 309A                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 14, 2019.
db             +Arturo Nunez,    5353 Danbury Cir,     Lake in the Hills, IL 60156-6364
tr             +James E Stevens,    Barrick, Switzer, Long, Balsley & Van Ev,      6833 Stalter Drive,
                 Rockford, IL 61108-2582
28094498       +Advocate Sherman,     35134 Eagle Way,    Chicago, IL 60678-0351
28094501      ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Citi bank,       POBox 78045,   Phoenix, AZ 85062)
28094500       +Chase,    POBox 1423,    Charlotte, NC 28201-1423
28094503       +ICS Collection,    PObox 1010,    Tinley Park, IL 60477-9110
28094504       +Jaime Corona,    c/o Baudin Law Group,     304 S McHenry Ave,    Crystal Lake, IL 60014-6037
28094505       +Penske,    335-336 New Commerce Blvd,     Wilkes Barre, PA 18706-1487
28094508       +Santander,    POBox 3608,    Dublin, OH 43016-0306
28094509        Santander Consumer USA,     POBox 961245,    Terrell, TX 75161
28094512       +State Collection Service,     POBox 6250,    Madison, WI 53716-0250
28094517        US Bank Mortgage,     4801 Frederica Street,    Marion, OH 43301
28094518       +Vituity,    POBox 582663,    Modesto, CA 95358-0070
28094519       +Wakefield,    POBox 59003,    Knoxville, TN 37950-9003

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jyoung@jamesyounglaw.com Aug 13 2019 01:45:08       James A Young,
                 85 Market Street,   Elgin, IL 60123
28094499       +EDI: AMEREXPR.COM Aug 13 2019 05:23:00      American Express,    POBox 0001,
                 Los Angeles, CA 90096-0001
28094502       +EDI: DISCOVER.COM Aug 13 2019 05:23:00      Discover,    POBox 6103,
                 Carol Stream, IL 60197-6103
28094507       +EDI: DRIV.COM Aug 13 2019 05:23:00      Santander,    POBox 961245,    FT Worth, TX 76161-0244
28094506       +EDI: DRIV.COM Aug 13 2019 05:23:00      Santander,    8585 N Stemmons FWY,    Ste 1100-N,
                 Dallas, TX 75247-3822
28095922       +EDI: RMSC.COM Aug 13 2019 05:23:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28094514        EDI: USBANKARS.COM Aug 13 2019 05:23:00      US BANK,    POBox 108,    Saint Louis, MO 63166
28094513        EDI: USBANKARS.COM Aug 13 2019 05:23:00      US Bank,    4801 Fedrerica Street,
                 Owensboro, KY 42301
28094520       +EDI: RMSC.COM Aug 13 2019 05:23:00      Walmart,   PObox 530927,     Atlanta, GA 30353-0927
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28094510*       ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
                 (address filed with court: Sears,     POBox 78051,    Phoenix, AZ 85062)
28094511*       ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
                 (address filed with court: Sears,     POBox 78051,    Phoenix, AZ 85062)
28094515*       ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
                 (address filed with court: US BANK,     POBox 108,    Saint Louis, MO 63166)
28094516*       ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
                 (address filed with court: US BANK,     POBox 108,    Saint Louis, MO 63166)
                                                                                                                    TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 19-81898      Doc 11    Filed 08/14/19 Entered 08/14/19 23:26:40            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-3         User: kcollopyn             Page 2 of 2                   Date Rcvd: Aug 12, 2019
                             Form ID: 309A               Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 12, 2019 at the address(es) listed below:
              James A Young   on behalf of Debtor 1 Arturo Nunez jyoung@jamesyounglaw.com,
               sarai@jamesyounglaw.com
              James E Stevens   jimstevens@bslbv.com, IL48@ecfcbis.com
              Patrick S Layng   USTPRegion11.MD.ECF@usdoj.gov
                                                                                            TOTAL: 3
